VENTERS, J.,
DISSENTS:
I respectfully disagree with the Majority’s analysis of this case, and so I dissent. As the Majority plainly notes, in an action brought under KRS 426.381, “The judgment creditor must allege and prove the existence of such property in the hands of the debtor or a third party, and discovery is available, as in any other suit, to aid the creditor in establishing its claim.” (emphasis added). What the majority ignores is that, “as in any other suit,” here also, the plaintiff bearing the burden of proof (In-verultra) has a right to directly examine witnesses, under oath, who may have information relevant to the inquiry at hand. Here, that inquiry is whether Union — a “third party” of the type expressly referenced in KRS 426.381 — has possession of property, including debts and intangibles, belonging to or owing to, the judgment debtor. To date, Inverultra has been wrongfully denied the right to make that inquiry. The Majority cloaks its mischief with the myth that, despite the trial court’s refusal to permit discovery, the action will proceed on some basis toward a final judgment from which appellate relief may be sought. The fact is, however, that notwithstanding its nulla bona suit ancestry, an action for discovery of assets under KRS 426.381 is over if the trial court refuses to permit the creditor to discover assets. That is, after all, the only reason for bringing such an action. If the creditor is not permitted to ask questions aimed at locating assets of the debtor, nothing further happens. No further proceedings occur. There is no other “final” judgment from which to launch an appeal — the order blocking discovery is, in effect, the *350end of the case; it is the final order.12
In a routine civil suit of any kind, when monetary damages are adjudged, the judgment creditor’s first step after issuing execution without success is, typically, to seek discovery under KRS 426.381, by sending discovery requests to third parties believed to be sufficiently connected to the debtor to have knowledge of possible assets. The Majority opinion vests trial courts with the discretion to deny those requests with no available recourse. That is not consistent with the remedies afforded to judgment creditors by KRS 426.381, and so I accordingly dissent.
Cunningham and Scott, JJ., joins.

. Tellingly, the Majority fails to identify any further activity expected to occur in circuit court upon our denial of the writ sought in this case.